        Case 6:20-cv-01302-JAR-JPO Document 1 Filed 10/29/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


 CELERITASWORKS, LLC,

                Plaintiff,
                                                   Case No. ______________________
         v.
                                                          Jury Trial Demanded
 T-MOBILE USA, INC.,

                Defendant.


            COMPLAINT FOR PATENT INFRINGEMENT AND JURY DEMAND

       Plaintiff Celeritasworks, LLC, for its complaint against Defendant T-Mobile USA, Inc.,

states and alleges as follows:

                                     Nature of the Dispute

       1.      This is an action arising under the patent laws, Title 35, United States Code, for

infringement by Defendant T-Mobile USA, Inc. (“T-Mobile”) of U.S. Patent No. 6,343,290 B1

(“the ’290 Patent”).

                                            Parties

       2.      Plaintiff Celeritasworks, LLC (“Celeritasworks”) is a limited liability company

duly organized and existing under the laws of the State of Kansas and having its principal place

of business at 301 N. Main, Suite 1600, Wichita, Kansas 67202.

       3.      Upon information and belief, T-Mobile is a corporation organized under the laws

of the State of Delaware, with its principal business office located at 12920 SE 38th Street,

Bellevue, Washington 98006.




                                               1
       Case 6:20-cv-01302-JAR-JPO Document 1 Filed 10/29/20 Page 2 of 6




                                     Jurisdiction and Venue

       4.      This Court has subject-matter jurisdiction over this action for patent infringement

under 28 U.S.C. §§ 1331 and 1338(a).

       5.      This Court has personal jurisdiction over T-Mobile because, upon information

and belief, T-Mobile is registered as a foreign entity in Kansas, regularly conducts business in

this district, and has committed infringing acts in the district. More particularly, upon

information and belief, T-Mobile operates numerous retail locations within the district, provides

cellular coverage to customers located within the district, and operates a website that is

accessible by residents of the district and that includes the infringing coverage map tool.

       6.      Upon information and belief, venue is proper in this pursuant to 28 U.S.C.

§ 1400(b) in that T-Mobile and has a regular and established place of business within this

judicial district at 3337 E Central Ave Ste 107, Wichita, KS, 67208, among others, and has

committed acts of infringement in this judicial district, including by operating a website that is

accessible by residents of the district and that includes the infringing coverage map tool.

                                        The Patent-in-Suit

       7.      Celeritasworks is the owner by recorded assignment of all right, title, and interest

in and to United States Patent Number 6,343,290 (“the ’290 Patent”) entitled “Geographic

Network Management System,” which duly and legally issued to Celeritas Technologies, L.L.C.

on January 29, 2002. A true copy of the ’290 Patent is attached as Exhibit A.

       8.      At a high level, the claims of the ’290 patent are directed to systems and methods

for managing a network that: receive a search criteria over a web server, geocode the search

criteria, retrieve network data and geospatial data corresponding to the geocode, and generate a

map including the network data and geospatial data.




                                                 2
       Case 6:20-cv-01302-JAR-JPO Document 1 Filed 10/29/20 Page 3 of 6




       9.      Upon information and belief, T-Mobile made and used, during at least a portion

of the past six years in which the ’290 Patent was in force, systems and methods for managing a

network that infringed some of the claims of the ’290 patent. More particularly, upon

information and belief, T-Mobile made and used, during at least a portion of the past six years in

which the ’290 Patent was in force, a coverage map tool on its website (available at

https://www.t-mobile.com/coverage/coverage-map) that infringed at least independent claims 1

and 86 of the ’290 patent. During that time, the coverage map tool received a search criteria

(such as a zip code or other address) over a web server, geocoded the search criteria, retrieved

network data and geospatial data corresponding to the geocoded search criteria, and generated a

map including the network data and geospatial data. A screenshot showing a coverage map

generated by T-Mobile’s coverage map tool prior to December 22, 2019 for the geocoded search

criteria of zip code 64108, which includes color-coded network data overlaid on geospatial data,

is reproduced below:




                                                3
        Case 6:20-cv-01302-JAR-JPO Document 1 Filed 10/29/20 Page 4 of 6




       10.     To further illustrate infringement of the ’290 Patent, Celeritasworks has attached

hereto as Exhibit B a claim chart showing how T-Mobile’s coverage map tool satisfied, during at

least a portion of the past six years in which the ’290 Patent was in force, each of the claimed

limitations of independent claims 1 and 86 of the ’290 Patent. The claim chart of Exhibit B is

incorporated herein by reference in its entirety.

       11.     T-Mobile’s activities described above were without authorization or license from

Celeritasworks.

       12.     T-Mobile received notice of the ’290 Patent at least by way of a letter dated

December 16, 2019 from Celeritasworks’ counsel informing T-Mobile of its infringement of the

’290 Patent, which was acknowledged via return letter dated January 14, 2020 from T-Mobile’s

in-house counsel.

                                   Count I – Patent Infringement
       13.     Celeritasworks incorporates by reference and realleges the allegations in

Paragraphs 1–12, above, as if fully set forth herein.

       14.     Upon information and belief, T-Mobile has directly infringed one or more claims

of the ’290 Patent by making and/or using, during at least a portion of the past six years in which

the ’290 Patent was in force, its coverage map tool currently available at https://www.t-

mobile.com/coverage/coverage-map. T-Mobile is therefore liable for infringement of the ’290

Patent pursuant to 35 U.S.C. § 271(a).

       15.     Upon information and belief, T-Mobile has willfully infringed the ’290 Patent

with full notice and knowledge thereof. Upon information and belief, T-Mobile acted despite an

objectively high likelihood that its actions constituted infringement and knew or should have

known of that objectively high risk.




                                                    4
       Case 6:20-cv-01302-JAR-JPO Document 1 Filed 10/29/20 Page 5 of 6




       16.      Celeritasworks has been greatly damaged by reasons of these acts of

infringement.

       17.      Celeritasworks has suffered monetary damages, in an amount not yet presently

known, as a result of T-Mobile’s infringement of the ’290 Patent.

       18.      Celeritasworks is entitled to monetary damages pursuant to 35 U.S.C. § 284 in an

amount to be proven at trial.

                                         Prayer for Relief

       Based on the foregoing, Celeritasworks prays for judgment against T-Mobile as follows:

       A.       For judgment that T-Mobile has directly infringed one or more claims of the ’290

                Patent under 35 U.S.C. § 271(a);

       B.       For compensatory damages under 35 U.S.C. § 284 in an amount adequate to

                compensate Celeritasworks for the infringement by T-Mobile and no less than a

                reasonable royalty;

       C.       For enhanced damages under 35 U.S.C. § 284;

       D.       For an award of Celeritasworks’s reasonable attorney fees under 35 U.S.C. § 285;

       E.       For an award of pre-judgment and post-judgment interest;

       F.       For costs of the action; and

       G.       For such other and further relief as allowed at law or in equity that the Court

                deems just.

                                           Jury Demand

       Celeritasworks demands a trial by jury on all issues so triable.




                                                   5
       Case 6:20-cv-01302-JAR-JPO Document 1 Filed 10/29/20 Page 6 of 6




                               Designation of Place of Trial

      Celeritasworks designates Wichita, Kansas as place of trial pursuant to Local Rule 40.2.


                                                  Respectfully Submitted,


Date: October 29, 2020                            /s/Michael B. Hurd
                                                  Michael B. Hurd, KS Bar No. 12521
                                                    mhurd@hoveywilliams.com
                                                  HOVEY WILLIAMS LLP
                                                  10801 Mastin Boulevard, Suite 1000
                                                  84 Corporate Woods
                                                  Overland Park, Kansas 66210
                                                  (913) 647-9050 Fax: (913) 647-9057

                                                  ATTORNEYS FOR PLAINTIFF




                                              6
